Exhibit 99.2(a)(ii) INTERESTS HAVE INITIALLY BEEN PRIVATELY OFFERED AND CANNOT BE TRANSFERRED WITHOUT THE CONSENT OF THE GENERAL PARTNER AND COMPLIANCE WITH APPLICABLE SECURITIES LAW EXEMPTIONS. DMR MORTGAGE OPPORTUNITY FUND LP AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT Dated as of May 15, 2008 DECLARATION MANAGEMENT & RESEARCH LLC General Partner DMR MORTGAGE OPPORTUNITY FUND LP AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT TABLE OF CONTENTS Section Page ARTICLE I ORGANIZATION Section 1.1 Name; General Partner. 1 Section 1.2 Purposes. 1 Section 1.3 Principal Office; Registered Office; Registered Agent. 2 Section 1.4 Term. 2 Section 1.5 Limited Partners. 2 Section 1.6 Definitions. 3 Section 1.7 Rules of Interpretation. 8 ARTICLE II MANAGEMENT Section 2.1 Authority of the General Partner and the Directors. 10 Section 2.2 Powers Reserved by the General Partner. 11 Section 2.3 Actions by the Board. 11 Section 2.4 Meetings of Partners. 12 Section 2.5 Other Activities. 14 Section 2.6 No Borrowings Permitted. 15 Section 2.7 Declaration Parties’ Liabilities. 16 Section 2.8 Declaration Parties’ Indemnification. 16 Section 2.9 Limited Liability of Limited Partners. 17 Section 2.10 Directors. 17 Section 2.11 The Investment Advisory Agreement; Removal and Replacement of the General Partner. 19 ARTICLE III CAPITAL COMMITMENTS; CAPITAL CALLS; CAPITAL CONTRIBUTIONS Section 3.1 Admission of Limited Partners; Capital Commitments; Capital Contributions. 21 Section 3.2 Capital Commitments by Declaration. 22 Section 3.3 Drawdown Procedures. 23 Section 3.4 Permitted Purposes for Capital Calls. 23 Section 3.5 Key Person Event. 24 -i- TABLE OF CONTENTS (Cont.) Section Page ARTICLE IV CAPITAL ACCOUNTS; ALLOCATIONS Section 4.1 Capital Accounts. 25 Section 4.2 Financial Allocations. 25 Section 4.3 Determination of Net Asset Value. 26 ARTICLE V TAX ALLOCATIONS Section 5.1 Tax Allocations. 28 Section 5.2 Consistent Tax Reporting. 28 Section 5.3 “Tax Matters Partner” 28 Section 5.4 Determinations by the General Partner Pursuant to Article V. 29 ARTICLE VI DISTRIBUTIONS Section 6.1 Reinvestment. 29 Section 6.2 Distributions. 30 Section 6.3 Withholding and Income Taxes. 31 Section 6.4 Form and Manner of Distributions. 32 Section 6.5 Transfers. 32 ARTICLE VII DISSOLUTION Section 7.1 Post-Distribution Period; Dissolution. 33 ARTICLE VIII EXPENSES; MANAGEMENT FEE Section 8.1 Fund Expenses. 35 Section 8.2 Management Fee. 36 ARTICLE IX BROKERAGE ARRANGEMENTS Section 9.1 Brokerage Arrangements. 36 ARTICLE X BOOKS OF ACCOUNT; REPORTS Section 10.1 Books of Account. 37 Section 10.2 Reports. 37 -ii- TABLE OF CONTENTS (Cont.) Section Page ARTICLE XI MISCELLANEOUS Section 11.1 Binding Effect. 38 Section 11.2 Notices. 38 Section 11.3 Counterparts; Facsimiles; Power of Attorney. 39 Section 11.4 Entire Agreement. 39 Section 11.5 Amendment. 40 Section 11.6 No Partition. 40 Section 11.7 Power of Attorney. 40 Section 11.8 Voluntary Limitation on a Limited Partner’s Voting Rights. 41 Section 11.9 Governing Law; Venue. 42 Section 11.10 “Declaration” Name and Declaration Intellectual Property. 43 Section 11.11 Severability. 43 Section 11.12 Survival. 43 Section 11.13 Equitable Relief. 43 Section 11.14 Compliance with the Advisers Act and the 1940 Act. 44 Section 11.15 No Waiver of Federal or State Securities Law Claims. 44 Section 11.16 Exclusions. 44 -iii- AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of DMR MORTGAGE OPPORTUNITY FUND LP (the “Fund”) This Amended and Restated Limited Partnership Agreement (this “Agreement”) dated as of May 15, 2008 supersedes the Limited Partnership Agreement of the Fund dated as of April 10, 2008, which shall be of no further force or effect, and provides for the governance of the Fund as follows: ARTICLE I ORGANIZATION Section 1.1Name; General Partner. The Fund shall do business under the name of “DMR Mortgage Opportunity Fund LP.”Declaration Management & Research LLC (“Declaration”) shall act as the general partnerof the Fund (in such capacity, the “General Partner”); provided that the board of directors of the Fund (the “Board”) has overall responsibility to oversee the business operations of the Fund on behalf of the limited partners (the “Limited Partners”). Section 1.2Purposes. (a)The Fund shall register as a closed-end, non-diversified management investment company (a “CNMIC”) under the
